


INTERNATIONAL FLAVORS & FRAGRANCES INC.

2000 Stock Award and Incentive Plan
As Amended and Restated

Restricted Stock Units Agreement — Non-Employee Director

This Restricted Stock Units Agreement (the ‘‘Agreement’’) confirms the grant on
                    , 20         (the ‘‘Grant Date’’) by INTERNATIONAL FLAVORS &
FRAGRANCES INC., a New York corporation (the ‘‘Company’’), to
                                 (‘‘Grantee’’) of Restricted Stock Units
(the ‘‘Units’’), as follows:

[spacer.gif] [spacer.gif] Number granted:                   Units (equal to
$                 divided by the Fair Market Value of one Share on
                    , 20    ).

[spacer.gif] [spacer.gif] Units vest:  All Units will vest on the third
anniversary of the Grant Date,                 , 20     (the ‘‘Stated Vesting
Date’’), if not previously forfeited. In addition, the Units will become
immediately vested upon a Change in Control or upon the occurrence of certain
events relating to termination of service, in accordance with Section 4 hereof.

[spacer.gif] [spacer.gif] [spacer.gif] Settlement:  Units granted hereunder will
be settled by delivery of one share of the Company’s Common Stock, par value
$.12½ per share, for each Unit being settled. Such settlement of Units not
otherwise forfeited shall occur promptly upon the Grantee’s Termination of
Service, except as otherwise provided in Section 4(b) (relating to Units
unvested at the time of Retirement) or Section 6 (relating to Change in Control
and other cases). Any reference in this Agreement to settlement ‘‘promptly’’
upon a settlement date requires that shares be delivered no more than 60 days
after the settlement date.

The Units are subject to the terms and conditions of the 2000 Stock Award and
Incentive Plan, as amended and restated (the ‘‘Plan’’), and this Agreement,
including the Terms and Conditions of Restricted Stock Units attached hereto.
The number of Units and the kind of shares deliverable in settlement of Units
are subject to adjustment in accordance with Section 5 hereof and Section 11(c)
of the Plan.

Grantee acknowledges and agrees that (i) Units are nontransferable, except as
provided in Section 3 hereof and Section 11(b) of the Plan, (ii) Units are
subject to forfeiture in the event of Grantee’s Termination of Service in
certain circumstances prior to vesting, as specified in Section 4 hereof, (iii)
sales of shares delivered in settlement of Units will be subject to the
Company’s policies regulating trading by directors and (iv) a copy of the Plan
and related prospectus have previously been delivered to Grantee or are being
delivered to Grantee.

IN WITNESS WHEREOF, INTERNATIONAL FLAVORS & FRAGRANCES INC. has caused this
Agreement to be executed by its officer thereunto duly authorized, and Grantee
has duly executed this Agreement, by which each has agreed to the terms of this
Agreement.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] INTERNATIONAL FLAVORS &
FRAGRANCES INC.   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]  
Name: [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name: Dennis
M. Meany
Title: Senior Vice President,
General Counsel and Secretary   [spacer.gif] [spacer.gif] Attest:   [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif] Assistant Secretary

1


--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

The following Terms and Conditions apply to the Units granted to Grantee by
INTERNATIONAL FLAVORS & FRAGRANCES INC. (the ‘‘Company’’), as specified in the
Restricted Stock Units Agreement (of which these Terms and Conditions form a
part). Certain terms of the Units, including the number of Units granted,
vesting date(s) and settlement date, are set forth on the preceding pages.

1.    General.    The Units are granted to Grantee under the Company’s 2000
Stock Award and Incentive Plan (the ‘‘Plan’’), a copy of which, along with other
documents constituting the ‘‘prospectus’’ for the Plan, have previously been
delivered to Grantee or are being delivered to Grantee. All of the applicable
terms, conditions and other provisions of the Plan are incorporated by reference
herein. Capitalized terms used in this Agreement but not defined herein shall
have the same meanings as in the Plan. If there is any conflict between the
provisions of this document and mandatory provisions of the Plan, the provisions
of the Plan govern. By accepting the grant of the Units, Grantee agrees to be
bound by all of the terms and provisions of the Plan (as presently in effect or
later amended), the rules and regulations under the Plan adopted from time to
time, and the decisions and determinations of the Company’s Compensation
Committee of the Company’s Board of Directors (the ‘‘Committee’’) made from time
to time, provided that no such Plan amendment, rule or regulation or Committee
decision or determination shall materially and adversely affect the rights of
the Grantee with respect to outstanding Units.

2.    Account for Grantee.    The Company shall maintain a bookkeeping account
for Grantee (the ‘‘Account’’) reflecting the number of Units then credited to
Grantee hereunder as a result of such grant of Units.

3.    Nontransferability.    Until Units become settleable in accordance with
the terms of this Agreement, Grantee may not transfer Units or any rights
hereunder to any third party other than by will or the applicable laws of
descent and distribution, except for transfers to a Beneficiary or otherwise if
and to the extent permitted by the Company and subject to the conditions under
Section 11(b) of the Plan.

4.    Termination Provisions.    The following provisions will govern the
vesting and forfeiture of the Units in the event of Grantee’s Termination of
Service (as defined below), unless otherwise determined by the Committee
(subject to Section 8(a) hereof):

(a)    Death or Disability.    In the event of Grantee’s death or Termination of
Service due to Disability (as defined below), all of the Units, to the extent
then outstanding but not previously vested, will vest and become non-forfeitable
immediately, and such Units, together with any then-outstanding Units that
previously became vested and non-forfeitable, will be settled as promptly as
practicable thereafter if not previously settled.

(b)    Retirement.    In the event of Grantee’s Termination of Service due to
Retirement (as defined below), the Units, to the extent outstanding and whether
or not previously vested or otherwise forfeited, will continue to be outstanding
(i.e., will not be forfeited and, in that respect, will be deemed vested) and
will be settled at the time the Units would have become vested if Grantee had
not Retired or earlier as provided under Section 4(a) or Section 6. Then
outstanding Units that became vested and non-forfeitable prior to Retirement
will be settled as promptly as practicable following Retirement, if not
previously settled.

(c)    Other Terminations.    In the event of Grantee’s Termination of Service
for any reason other than death, Disability, or Retirement, any then-outstanding
Units not vested at the date of Termination of Service will be forfeited, and
Units that became vested and non-forfeitable prior to Termination of Service
will be settled promptly following Termination, if not previously settled.

(d)    Certain Definitions.    The following definitions apply for purposes of
this Agreement:

(i)    ‘‘Disability’’ means Grantee’s physical or mental impairment which is
expected to be of long-duration and which renders Grantee unable to perform his
or her duties as a director. Determination of Disability will be in the sole
discretion of the Board.

2


--------------------------------------------------------------------------------





(ii)    ‘‘Retirement’’ means retirement after attaining age 62.

(iii)    ‘‘Termination of Service’’ means the event by which Grantee ceases to
be a director of the Company, provided that such event constitutes a separation
from service within the meaning of Treasury Regulation § 1.409A-1(h).

5.    Dividends and Adjustments.

(a)    Dividends.    No dividends or dividend equivalents will be credited or
paid on any unvested Units. Units that, at the relevant dividend record date
that occurs before the issuance of shares in settlement of Units, previously
have been vested (i.e., Units deferred as to settlement under Section 6), shall
be entitled to credits equivalent to dividends that would have been paid if the
Units had been outstanding shares at such record date. The form and timing of
such payments will be in the discretion of the Committee.

(b)    Adjustments.    The number of Units credited to Grantee’s Account and/or
the property deliverable upon settlement of Units shall be appropriately
adjusted, in order to prevent dilution or enlargement of Grantee’s rights with
respect to Units in connection with, or to reflect any changes in the number and
kind of outstanding shares of Common Stock resulting from, any corporate
transaction or event referred to in the first sentence of Section 11(c) of the
Plan (this provision takes precedence over Section 5(a) in the case of a large
and non-recurring cash dividend or any non-cash dividend).

(c)    Risk of Forfeiture and Settlement of Units Resulting from
Adjustments.    Units (and other property deliverable in settlement of Units)
which directly or indirectly result from adjustments to a Unit granted hereunder
shall be subject to the same risk of forfeiture as applies to the granted Unit
and will be settled at the same time as the granted Unit.

6.    Deferral of Settlement; Compliance with Section 409A.    Terms relating to
the settlement of Units shall comply with the requirements under Section 409A of
the Internal Revenue Code (the ‘‘Code’’). Units will be subject to accelerated
settlement under Section 9(a) of the Plan or otherwise upon a Change in Control
only if the Change in Control constitutes a change in the ownership or effective
control of the corporation or in the ownership of a substantial portion of the
assets of the corporation within the meaning of Section 409A(a)(2)(A)(v). Other
provisions of this Agreement notwithstanding, under U.S. federal income tax laws
and Treasury Regulations (including proposed regulations) as presently in effect
or hereafter implemented, (i) if the timing of any distribution in settlement of
Units would result in Grantee’s constructive receipt of income relating to the
Units prior to such distribution, the date of distribution will be the earliest
date after the specified date of distribution that distribution could occur
under Treasury Regulation § 1.409A-3 and can be effected without resulting in
such constructive receipt; and (ii) any rights of Grantee or retained authority
of the Company with respect to Units hereunder shall be automatically modified
and limited to the extent necessary so that Grantee will not be deemed to be in
constructive receipt of income relating to the Units prior to the distribution
and so that Grantee shall not be subject to any penalty under Section 409A. In
this regard, the Company shall have no retained discretion to accelerate the
settlement of the Units beyond that permitted under Code Section 409A without
triggering any tax penalty.

7.    Other Terms Relating to Units.

(a)    Fractional Units and Shares.    The number of Units credited to Grantee’s
Account shall include fractional Units, if any, calculated to at least three
decimal places, unless otherwise determined by the Committee. Unless settlement
is effected through a third-party broker or agent that can accommodate
fractional shares (without requiring issuance of a fractional share by the
Company), upon settlement of the Units Grantee shall be paid, in cash, an amount
equal to the value of any fractional share that would have otherwise been
deliverable in settlement of such Units.

(b)    Taxes.    Grantee shall be responsible for any income taxes and other
taxes resulting from the grant, vesting or settlement of Units.

3


--------------------------------------------------------------------------------





(c)    Statements.    An individual statement of each Grantee’s Account will be
issued to Grantee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Grantee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee. Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for non-employee directors. Any statement containing an error shall not,
however, represent a binding obligation to the extent of such error.

(d)    Grantee Consent.    By signing this Agreement, Grantee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this Section 7(d). Grantee is not obliged to
consent to such collection, use, processing and transfer of personal data;
however, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. The Company and its subsidiaries hold, for the purpose
of managing and administering the Plan, certain personal information about
Grantee, including Grantee’s name, home address and telephone number, date of
birth, social security number or other Grantee identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, and details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding in Grantee’s favor
(‘‘Data’’). The Company and/or its subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of Grantee’s participation in the Plan and the Company and/or any of
its subsidiaries may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. Grantee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares on Grantee’s behalf to a broker or other third party with whom Grantee
may elect to deposit any shares acquired pursuant to the Plan. Grantee may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect Grantee’s ability to participate in the Plan.

(e)    Consent to Electronic Delivery.    Grantee hereby consents to electronic
delivery of the Plan, the Prospectus for the Plan and other documents related to
the Plan (collectively, the ‘‘Plan Documents’’). The Company will deliver the
Plan documents electronically to Grantee by e-mail, by posting such documents on
its intranet website or by another mode of electronic delivery as determined by
the Company in its sole discretion. The Company will send to the Grantee an
e-mail announcement when a new plan document is available electronically for
Grantee’s review, download or printing and will provide instructions on where
the plan document can be found. Unless otherwise specified in writing to the
Company, Grantee will not incur any costs for receiving the plan documents
electronically through the Company’s computer network. Grantee will have the
right to receive paper copies of any plan document by sending a written request
for a paper copy to the address specified in Section 8(e) hereof. Grantee’s
consent to electronic delivery of the plan documents will be valid and remain
effective until the earlier of (i) the termination of Grantee’s participation in
the Plan and (ii) the withdrawal of Grantee’s consent to electronic delivery of
the Plan documents. The Company acknowledges and agrees that Grantee has the
right at any time to withdraw his or her consent to electronic delivery of the
Plan documents by sending a written notice of withdrawal to the address
specified in Section 8(e) hereof. If Grantee withdraws his or her consent to
electronic delivery, the Company will resume sending paper copies of the Plan
documents within ten (10) business days of its receipt of the withdrawal notice.
Grantee acknowledges that he or she is able to access, view and retain an e-mail
announcement informing Grantee that the Plan documents are available in either
HTML, PDF or such other format as the company determines in sole discretion.

4


--------------------------------------------------------------------------------





8.    Miscellaneous.

(a)    Binding Agreement; Written Amendments.    This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Units, and supersedes any prior agreements or documents with respect
thereto. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Grantee with respect to the Units shall be valid unless
expressed in a written instrument executed by Grantee.

(b)    No Promise of Continued Service as Director.    The Units and the
granting thereof shall not constitute or be evidence of any agreement or
understanding, express or implied, that Grantee has a right to continue as a
director of the Company for any period of time, or at any particular rate of
compensation.

(c)     Unfunded Plan.    Any provision for distribution in settlement of
Grantee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Grantee any right to, or claim
against any, specific assets of the Company, nor result in the creation of any
trust or escrow account for Grantee. With respect to Grantee’s entitlement to
any distribution hereunder, Grantee shall be a general creditor of the Company.

(d)    Governing Law.    THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS
AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE
GOVERNING CONTRACTS) OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW.

(e)    Notices.    Any notice to be given the Company under this Agreement shall
be addressed to the Company at 521 West 57th Street, New York, NY 10019,
attention: Corporate Secretary, and any notice to the Grantee shall be addressed
to the Grantee at Grantee’s address as then appearing in the records of the
Company.

5


--------------------------------------------------------------------------------
